                                                                                                          MAY-9 2019j^
                                                                                                         SUSAN Y. SOON<y
            1                                     UNITED STATES DISTRICT COURT                       cLERK U.S. DISTRICT COURT
                                                                                                   NoSh DISTRICT OF CALIFORNIA
           2                                   NORTHERN DISTRICT OF CALIFORNIA

            3

           4      IN THE MATTER OF
                                                    CV 19^80 119MISC
           5      Paul Lawrence Stanton, bar number 058378                ORDER TO SHOW CAUSE RE
                                                                          SUSPENSION FROM MEMBERSHIP
           6                                                              IN GOOD STANDING OF THE BAR
                                                                          OF THE COURT
           7

           8    TO: Paul Lawrence Stanton, bar number 058378

           9              The State Bar of California has notified the United States District Court for the Northern District of

           10   California that, effective April 5,2019, you have become ineligible to practice law in the State of

           11   California following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

      cd   12   render you ineligible for continued active membership in the bar ofthe Northern District of California.
=1         13        Effective the date ofthis order, your membership in the bar ofthis Court is suspended on an interim
6=
.a o       14   basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before June 17,2019, you may file a response to this
 CO   O


 CO
           15   Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
(L)

•2 (5
(Z)        16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
•o S
s s        17   suspended from membership without fiirther notice.
c -c
3^
           18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

           19   to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil

           20   Local Rule 1 l-7(b)(3). The Clerk shall close this file on or after June 17,2019 absent further order ofthis

           21   Court.

           22            IT IS SO ORDERED.

           23   Dated: 5/7/19

           24
                                                                      JAMES
           25                                                         United St^es District Judge
           26

           27

           28
                Auorney-discipHne OSC
                n'v. //-/.V
